Case 18-10601-MFW   Doc 3191-1      Filed 01/21/21   Page 1 of 9




                        Exhibit A

                Initial Voting Declaration
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc3191-1
                                      3160 Filed
                                            Filed01/07/21
                                                  01/21/21 Page
                                                            Page12ofof89




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------- x
In re:                                                        :
                                                              :     Chapter 11
THE WEINSTEIN COMPANY HOLDINGS,                               :
LLC, et al.,                                                  :     Case No. 18-10601 (MFW)
                                                              :
                                            1
                                  Debtors.                    :     (Jointly Administered)
------------------------------------------------------------- x

                  DECLARATION OF STEPHENIE KJONTVEDT
             ON BEHALF OF EPIQ CORPORATE RESTRUCTURING, LLC
           REGARDING VOTING AND TABULATION OF BALLOTS CAST ON
         THE FOURTH AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION

I, Stephenie Kjontvedt, declare, under penalty of perjury:

         1.       I am a Vice President, Senior Consultant at Epiq Corporate Restructuring, LLC

(“Epiq”) located at 777 Third Avenue, 12th Floor, New York, New York 10017. I am over the

age of 18 years. I do not have a direct interest in the chapter 11 cases and should be considered an

impartial party.

         2.       I submit this declaration (the “Declaration”) with respect to the solicitation and

tabulation of votes cast on the Fourth Amended Joint Chapter 11 Plan of Liquidation, dated

November 17, 2020 (as amended, supplemented, or modified from time to time, the “Plan”).2

Except as otherwise indicated herein, all facts set forth herein are based upon my personal

knowledge or my review of relevant documents. I am authorized to submit this Declaration on



1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are 3837. The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at https://dm.epiq11.com/twc.
2
   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan or the
Disclosure Statement Order (as defined herein).
             Case
              Case18-10601-MFW
                   18-10601-MFW Doc
                                 Doc3191-1
                                     3160 Filed
                                           Filed01/07/21
                                                 01/21/21 Page
                                                           Page23ofof89




behalf of Epiq. If I were called upon to testify, I could and would testify competently as to the

facts set forth herein.

        3.      In accordance with the (a) Order (A) Approving Employment and Retention of Epiq

Bankruptcy Solutions, LLC as Administrative Advisor for Debtors, Effective Nunc Pro Tunc to the

Petition Date and (B) Granting Related Relief, dated April 18, 2018 [Docket No. 257] and (b)

Order (A) Approving the Adequacy of the Disclosure Statement, (B) Approving Solicitation

Procedures, (C) Setting Confirmation Hearing Date and Related Deadlines, (D) Estimating

Certain Claims, and (E) Granting Related Relief, dated November 17, 2020 [Docket No. 3101]

(the “Disclosure Statement Order”), Epiq was appointed and authorized to assist the Debtors

with, inter alia, soliciting, receiving, reviewing, determining the validity of, and tabulating Ballots

cast on the Plan by holders of Claims in the Voting Classes (as defined herein).

        4.      Pursuant to the Plan and Disclosure Statement Order, only holders of Claims in the

following Classes (collectively, the “Voting Classes”) were entitled to vote to accept or reject the

Plan:

                            Class                 Description

                           Class 4         Sexual Misconduct Claims

                           Class 5             Other Tort Claims

                           Class 6         General Unsecured Claims


        5.      The procedures for the solicitation and tabulation of votes on the Plan are outlined

in the Disclosure Statement Order. Epiq was instructed by the Debtors to solicit, review, determine

the validity of, and tabulate Ballots submitted to vote to accept or reject the Plan by the holders of

Claims in the Voting Classes.




                                                  2
               Case
                Case18-10601-MFW
                     18-10601-MFW Doc
                                   Doc3191-1
                                       3160 Filed
                                             Filed01/07/21
                                                   01/21/21 Page
                                                             Page34ofof89




         6.      The Disclosure Statement Order established November 5, 2020 as the record date

for determining the holders of Claims in the Voting Classes who would be entitled to vote on the

Plan (the “Voting Record Date”).

         7.      In accordance with the Disclosure Statement Order, Epiq solicited the holders of

Claims in the Voting Classes as of the Voting Record Date. Epiq’s Affidavit of Service of

Solicitation Materials was filed with the Bankruptcy Court on December 17, 2020 [Docket No.

3139].

         8.      Ballots returned by online submission, mail, hand delivery, overnight courier, were

received by personnel of Epiq. All Ballots received by Epiq were date-stamped upon receipt and

were processed in accordance with the procedures set forth in the Disclosure Statement Order.

         9.      For a Ballot to be counted as valid, the Ballot must have been properly completed

in accordance with the procedures set forth in the Disclosure Statement Order and executed by the

relevant holder, or such holder’s authorized representative, and must have been received by Epiq

by no later than 5:00 p.m. (prevailing Eastern Time) on December 18, 2020

(the “Voting Deadline”).

         10.     All validly executed Ballots cast by holders of Claims in the Voting Classes

received by Epiq on or before the Voting Deadline, were tabulated as outlined in the procedures

set forth in the Disclosure Statement Order. The results of the voting by holders of Claims in such

Voting Classes are as set forth in Exhibit A hereto, which is a true and correct copy of the final

tabulation of votes cast by timely and properly executed Ballots received by Epiq.

         11.     A report of all Ballots not included in the tabulation prepared by Epiq and the

reasons for exclusion of such Ballots is attached as Exhibit B hereto.




                                                  3
           Case
            Case18-10601-MFW
                 18-10601-MFW Doc
                               Doc3191-1
                                   3160 Filed
                                         Filed01/07/21
                                               01/21/21 Page
                                                         Page45ofof89




       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

Dated: January 7, 2021
       Westchester, New York

                                             /s/ Stephenie Kjontvedt
                                             Stephenie Kjontvedt
                                             Vice President, Senior Consultant
                                             Epiq Corporate Restructuring, LLC




                                                 4
Case
 Case18-10601-MFW
      18-10601-MFW Doc
                    Doc3191-1
                        3160 Filed
                              Filed01/07/21
                                    01/21/21 Page
                                              Page56ofof89




                        Exhibit A
                    Case
                     Case18-10601-MFW
                          18-10601-MFW Doc
                                        Doc3191-1
                                            3160 Filed
                                                  Filed01/07/21
                                                        01/21/21 Page
                                                                  Page67ofof89




                                                   EXHIBIT A

                                              Tabulation Summary



                                         TOTAL BALLOTS COUNTED


                                              ACCEPT                                    REJECT
         VOTING CLASS
                                  AMOUNT                 NUMBER              AMOUNT             NUMBER

              Class 4
                                    $39.001                  39                 $8.00                8
         Sexual Misconduct
              Claims               82.98%                 82.98%              17.02%             17.02%


              Class 5
                                                 No votes were submitted in this Class.
         Other Tort Claims


              Class 6
                               $70,821,652.43                81            $2,649,311.32             3
         General Unsecured
              Claims               96.39%                 96.43%               3.61%              3.57%




1
   Pursuant to the Order (A) Approving the Adequacy of the Disclosure Statement, (B) Approving Solicitation Procedures,
(C) Setting Confirmation Hearing Date and Related Deadlines, (D) Estimating Certain Claims, And (E) Granting Related
Relief [Docket No. 3101], Sexual Misconduct Claims were valued at one dollar ($1.00) for voting purposes only, and not
for purposes of allowance or distribution.
Case
 Case18-10601-MFW
      18-10601-MFW Doc
                    Doc3191-1
                        3160 Filed
                              Filed01/07/21
                                    01/21/21 Page
                                              Page78ofof89




                        Exhibit B
                           Case
                            Case18-10601-MFW
                                 18-10601-MFW Doc
                                               Doc3191-1
                                                   3160 Filed
                                                         Filed01/07/21
                                                               01/21/21 Page
                                                                         Page89ofof89

                                                               EXHIBIT B

                                                          Report of Excluded Ballots




Plan                                                                                           Ballot
Class        Plan Class Description              Name         Voting Amount            Vote   Number                Reason for Exclusion
                                                                                                        HOLDER DID NOT CHECK THE BOX CERTIFYING
  4     SEXUAL MISCONDUCT CLAIMS      NAME ON FILE                        $1.00    REJECT     10097
                                                                                                        THEY HELD A SEXUAL MISCONDUCT CLAIM

                                                                                                        DUPLICATE OF A BALLOT RECEIVED AND
  6     GENERAL UNSECURED CLAIMS      COYNE, HEIDI V                      $1.00    ACCEPT     10094
                                                                                                        COUNTED

                                                                                                        DUPLICATE OF A BALLOT RECEIVED AND
  6     GENERAL UNSECURED CLAIMS      SEYFARTH SHAW LLP            $1,182,684.97   REJECT     10087
                                                                                                        COUNTED
